Citation Nr: 1538443	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  14-02 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Jani, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service in the Air Force from October 1958 to November 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock Arkansas, which denied entitlement to service connection for prostate cancer.  In August 2012, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in January 2014, and the Veteran filed a Substantive Appeal (VA Form 9) in January 2014.  

In the January 2014 VA Form 9, the Veteran requested a video conference hearing at the RO before a Veterans Law Judge.  Thereafter, a video conference hearing was conducted in July 2014 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  Any future consideration of this Veteran's case should take into account the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran was diagnosed with prostate cancer in December 1997.    

2.  The Veteran served in the Republic of Vietnam during the Vietnam era and is presumed to have been exposed during such service to herbicides.





CONCLUSION OF LAW

The Veteran's prostate cancer is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  With respect to the issue decided herein, the Board is granting the benefits sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Entitlement to Service Connection for Prostate Cancer, to Include as Due to Exposure to Herbicides

The Veteran seeks entitlement to service connection for prostate cancer.  He asserts he was exposed to herbicides during service in Vietnam and Laos, and that he later developed prostate cancer as a result of this exposure.  

Applicable Laws

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, the Veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a Veteran was exposed to a herbicide agent during active service, presumptive service connection is warranted for several medical conditions, including prostate cancer.  38 C.F.R. § 3.309(e).

At the onset, the Board notes that there is ample evidence of record showing that the Veteran was diagnosed with prostate cancer in December 1997.  See December 1997 Pathology Associates Treatment Note; December 1997 Pulaski Surgery Clinic Treatment Note; and December 1997 St. Vincent Medical Center Treatment Note.  At the July 2014 Board hearing, the Veteran testified that his prostate cancer was in remission for approximately 12 years, but that his cancer had since reoccurred.  See July 2014 BVA Hearing Transcript, page 6.  The Veteran's medical records verify that his prostate cancer came out of remission in 2011, and that he has been seeking ongoing treatment for his prostate cancer thereafter.  See June 2011 Arkansas Urology Treatment Note; October 2011 Arkansas Urology Treatment Note; and April 2012 Arkansas Urology Treatment Note.  Therefore, the Board finds that the Veteran was diagnosed with prostate cancer in December 1997 and that he continues to seek treatment for his condition.       
     
Next, the Board turns to the issue of whether the Veteran is determined to have been exposed to herbicides in service.  

At the July 2014 Board hearing, the Veteran testified that he was stationed at the Tan Son Nhut Air Base in the Republic of Vietnam for approximately two weeks prior to leaving for Udorn, Thailand.  See July 2014 BVA Hearing Transcript, pages 4-5.  The Veteran's service personnel records affirm the Veteran's assertions.  The service personnel records note that between December 1964 and August 1965, the Veteran was stationed at the Tan Son Nhut Air Base prior to being relocated to his permanent duty station in Udorn, Thailand.  See Chronological Listing of Service Form.  As the Veteran's personnel records prove that the Veteran served in the Republic of Vietnam during the Vietnam era, the Board does not address the Veteran's additional contention that he was also exposed to herbicides while serving in Laos, another country where herbicides were sprayed during the Vietnam era.  

Based on the Veteran's personnel records, the Board finds that the Veteran is presumed to have been exposed to certain herbicide agents during service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  The Veteran has a post- service diagnosis of prostate cancer and in-service exposure to herbicides.  Therefore, service connection for prostate cancer is granted on a presumptive basis.  




ORDER

Service connection for prostate cancer, to include as due to exposure to herbicides, is granted. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


